TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2018



                                     NO. 03-18-00202-CV


                                      V. A. C., Appellant

                                                v.

                                       J. L. W., Appellee




          APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order of termination signed by the trial court on March 29, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order of termination. Therefore, the Court affirms the trial

court’s order of termination.    Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.